EXHIBIT 10.2

 



This warrant and the securities to be issued upon its exercise have not been
registered under the U.S. Securities Act of 1933, as amended (the “Act”), and
the warrant may not be exercised by or on behalf of any U.S. person unless it is
registered under the Act or an exemption from such registration is available.
The warrant may not be exercised within the United States and the securities may
not be delivered within the United States upon exercise unless registered under
the Act or an exemption from such registration is available. For a period of at
least six months from the date of this warrant, it may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Act, or any exemption from the registration
requirements of the Act is available. In addition, hedging transactions
involving shares of the issuer may not be conducted unless in compliance with
the Act.

 

Warrant No. W-31 Warrant to Purchase      3,260,000 Shares of Common Stock   As
Herein Described

 

WARRANT TO PURCHASE COMMON STOCK OF

 

AMERICAN SANDS ENERGY CORP.

This is to certify that, for value received, Hidden Peak Partners LC, or its
successors and assigns (in each case, the “Holder”), is entitled to purchase,
subject to the provisions of this warrant (the “Warrant”), from American Sands
Energy Corp., a Delaware corporation (the “Company”), at any time during the
period from the date hereof (the “Commencement Date”) until 5:00 p.m., Pacific
time on September 30, 2023 (the “Expiration Date”), at which time this Warrant
shall expire and become void, three million, two hundred sixty thousand
(3,260,000) shares (“Warrant Shares”) of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”) at a per share price equal to $0.01 (the
“Exercise Price”). The number of shares of Common Stock to be received upon
exercise of this Warrant shall be adjusted from time to time as set forth below.
This Warrant also is subject to the following terms and conditions:

1.            Exercise of Warrant. This Warrant may be exercised in full at any
time from and after the date hereof and before the Expiration Date, but if such
date is a holiday on which chartered banking institutions are authorized to
close, then on the next succeeding day which shall not be such a holiday.
Exercise shall be by presentation and surrender to the Company at its principal
office, or at the office of any transfer agent designated by the Company, of
(i) this Warrant, (ii) the attached exercise form properly executed, and (iii) a
check for the Exercise Price for the number of Warrant Shares specified in the
exercise form. Notwithstanding any provisions herein to the contrary, if the
Market Price Per Share (as defined in Section 3 below) is greater than the
Exercise Price (as adjusted to the last trading day prior to the exercise date),
in lieu of exercising this Warrant for cash, the Holder may elect to receive
full shares equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with a written notice of such election in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

X = Y (A-B)

A



1

 





Where: X  = the number of shares of Common Stock to be issued to the Holder   Y
 = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled   A  = the Market Price Per Share (as defined below)   B  =
Exercise Price (as adjusted to the last trading day prior to the exercise date)



If this Warrant is exercised in part only, the Company or its transfer agent
shall, upon surrender of the Warrant, execute and deliver a new Warrant
evidencing the rights of the Holder to purchase the remaining number of Warrant
Shares purchasable hereunder. Upon receipt by the Company of this Warrant in
proper form for exercise, accompanied by payment as aforesaid, the Holder shall
be deemed to be the holder of record of the Common Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such Warrant Shares shall not
then be actually delivered to the Holder.

For purposes of this Warrant, the term “Market Price Per Share” shall be the
closing trade price of such security on the principal exchange on which such
security is traded as reported by Bloomberg for the previous ten trading days,
or, if no closing price is reported for such security by Bloomberg, the average
of the bid prices of any market makers for such security as reported in the
“pink sheets” by the National Quotation Bureau, Inc.

2.            Reservation of Shares. The Company shall, at all times until the
expiration of this Warrant, reserve for issuance and delivery upon exercise of
this Warrant the number of Warrant Shares which shall be required for issuance
and delivery upon exercise of this Warrant. The Company covenants that the
shares of Common Stock issuable on exercise of the Warrant shall be duly and
validly issued and fully paid and non-assessable and free of liens, charges and
all taxes with respect to the issue thereof.

3.            Fractional Interests. The Company shall not issue any fractional
shares or scrip representing fractional shares upon the exercise or exchange of
this Warrant. Rather, the Company shall round such share to the nearest whole
share.

4.            No Rights as Stockholder. This Warrant shall not entitle the
Holder to any rights as a stockholder of the Company, either at law or in
equity. The rights of the Holder are limited to those expressed in this Warrant.

5.            Adjustments.

5.1            Subdivision or Combination of Shares. If the Company is
recapitalized through the subdivision or combination of its outstanding shares
of Common Stock into a larger or smaller number of shares, the number of Warrant
Shares shall be increased or reduced, as of the record date for such
recapitalization, in the same proportion as the increase or decrease in the
outstanding shares of Common Stock, and the Exercise Price shall be adjusted so
that the aggregate amount payable for the purchase of all of the Warrant Shares
issuable hereunder immediately after the record date for such recapitalization
shall equal the aggregate amount so payable immediately before such record date.



2

 



5.2            Dividends in Common Stock or Securities Convertible into Common
Stock. If the Company declares a dividend or distribution on Common Stock
payable in Common Stock or securities convertible into Common Stock, the number
of shares of Common Stock for which this Warrant may be exercised shall be
increased, as of the record date for determining which holders of Common Stock
shall be entitled to receive such dividend, in proportion to the increase in the
number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend or distribution, and the Exercise Price shall be
adjusted so that the aggregate amount payable for the purchase of all the
Warrant Shares issuable hereunder immediately after the record date for such
dividend or distribution shall equal the aggregate amount so payable immediately
before such record date.

5.3            Merger, Sale of Assets. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation, sale or transfer, lawful provision
shall be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 5. The foregoing provisions of this Section 5.3 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.

5.4            Reclassification. If the Company, at any time while this Warrant,
or any portion thereof, remains outstanding and unexpired, shall change any of
the securities as to which purchase rights under this Warrant exist, by
reclassification of securities or otherwise, into the same or a different number
of securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 5.

5.5            Adjustment of Exercise Price. Whenever the number of Warrant
Shares purchasable upon the exercise of the Warrant is adjusted, the Exercise
Price with respect to the Warrant Shares shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
the Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares so purchasable immediately thereafter.



3

 



5.6            Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant or the Exercise Price of the
Warrant Shares is adjusted as provided herein, the Company shall mail to the
Holder a notice of such adjustment or adjustments, prepared and signed by the
President or Secretary of the Company, which sets forth the number of Warrant
Shares purchasable upon the exercise of the Warrant and the Exercise Price of
such Warrant Shares after such adjustment, a brief statement of the facts
requiring such adjustment, and the computation by which such adjustment was
made.

6.            Transfer or Loss of Warrant.

6.1            Transfer. This Warrant may be transferred, exercised, exchanged
or assigned (“Transfer” or “Transferred”), in whole or in part, subject to the
provisions of this Section 6.1. The Holder shall have the right to Transfer all
or a part of this Warrant and all or part of the Warrant Shares. The Company
shall register on its books any Transfer of the Warrant, upon surrender of same
to the Company with a written instrument of Transfer duly executed by the
registered Holder or by a duly authorized attorney. Upon any such registration
of a Transfer, new Warrant(s) shall be issued to the transferee(s) and the
surrendered Warrant shall be cancelled by the Company. A Warrant may also be
exchanged, at the option of the Holder, for one or more new Warrants
representing the aggregate number of Warrant Shares evidenced by the Warrant
surrendered. This Warrant and the Warrant Shares or any other securities (“Other
Securities”) received upon exercise of this Warrant or the conversion of the
Warrant Shares shall be subject to restrictions on transferability imposed by
applicable law. This Warrant and the Warrant Shares may also be subject to
restrictions on transferability under various applicable laws.

6.2            Compliance with Laws. The Holder represents and agrees that
he/she/it will not transfer or assign this Warrant or the underlying shares
unless and until the Holder and the Company have complied with all applicable
laws relating to such transfer, including all securities laws.

6.3            Loss of Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, of reasonable
satisfactory indemnification, or, in the case of mutilation, upon surrender of
this Warrant, the Company will execute and deliver, or instruct its transfer
agent to execute and deliver, a new Warrant of like tenor and date, any such
lost, stolen or destroyed Warrant thereupon shall become void.

7.            No Impairment. The Company will not, by amendment of its Articles
of Incorporation or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times, in good
faith, take all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment.

8.            Holder’s Representations Regarding the Warrant. With regard to the
Warrant Shares that may be issued to the Holder upon exercise of the Warrant,
Holder represents and warrants to the Company that:

8.1            Holder has had the opportunity to be represented by such legal
and tax counsel and others, each of whom has been personally selected by Holder,
as Holder has found important or necessary to consult concerning this
transaction, and any representation has included an examination of applicable
documents, and analysis of all tax, financial, corporate law and securities law
aspects. Holder, his/her/its counsel and advisors, and such other persons with
whom Holder has found it important or necessary to consult, has sufficient
knowledge and experience in business and financial matters to evaluate the above
information, and the merits and risks of the terms and conditions of the
Warrant, and to make an informed investment decision with respect thereto.



4

 



8.2            The Company has made available to Holder, and to Holder’s counsel
and advisors, prior to the date hereof:

(i)            the opportunity to ask questions of, and to receive answers from,
the Company, its representatives, concerning the terms and conditions of the
Warrant; and

(ii)            access to obtaining information, documents, financial
statements, records and books (A) relative to the Company, the business and
investment in the Company, and (B)  necessary to verify the accuracy of any
information furnished to the Holder. All materials and information requested by
Holder, and Holder’s counsel and advisors, or others representing Holder, have
been made available and examined.

8.3            Holder is acquiring the Warrant for his/her/its own account and
not as a fiduciary or any other person and for investment purposes only and not
with a view for the transfer, assignment, resale, or distribution thereof, in
whole or in part. Holder understands the meaning and legal consequences of the
foregoing representations and warranties.

8.4            Holder qualifies as an “Accredited Investor” as defined in Rule
501 of Regulation D promulgated by the Securities and Exchange Commission.

9.            Notices. All notices and other communications provided for in this
Warrant shall be in writing and delivered, telecopied or mailed, first class
postage prepaid, addressed:

(i)            if to the Company:

 

American Sands Energy Corp.

Attention: Chief Financial Officer

4760 S. Highland Drive, Ste. 341,

Salt Lake City, Utah 84117

 

(ii)           if to Holder, at the address set forth on the signature page
hereto or as may be designated by notice to the Company; and

(iii)          if to any subsequent holder of the Warrant or Warrant Shares, to
the address as may be hereafter specified by notice to the Company.

Any such notice or communication shall be deemed to have been duly given when
delivered, telecopied or mailed as aforesaid.

10.            Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



5

 



IN WITNESS WHEREOF, this Warrant is executed as of September 30, 2013.

 

COMPANY: American Sands Energy Corp.       By: /s/ Daniel Carlson    

Name: Daniel Carlson

Title: Chief Financial Officer

 



HOLDER: Hidden Peak Partners LC       By: /s/ William C. Gibbs    

Name: William C. Gibbs

Title: Manager

             

Address for Notices and Payments:

 

2610 Hillsden Dr.

Holladay, Utah 84117

Facsimile: 801.277.7888

  



6

 

 

Annex A

 

 

 

 

[FORM OF EXERCISE]

(To be executed upon exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant, to purchase ___________ shares of Common Stock and herewith
tenders payment for such shares of Common Stock

[  ] in the amount of $__________ by check made payable to “American Sands
Energy Corp.”

[  ] net exercise pursuant to the formula in Section 1

The undersigned requests that a certificate for such shares of Common Stock be
registered in the name of _____________________, whose address is
____________________________. If such number of shares of Common Stock is less
than all of the shares of Common Stock purchasable hereunder, the undersigned
requests that a new Warrant representing the remaining balance of the shares of
Common Stock be registered in the name of _______________________, whose address
is _________ ________________, and that such Warrant be delivered to
_______________________, whose address is _______________________.

Dated: _________________

Signature:_______________________

(Signature must conform in all respects to name of

Holder as specified on the face of the Warrant.)

 

 



7

 